                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              SOUTHERN DIVISION
                                 AT PIKEVILLE

CIVIL ACTION NO. 20-137-DLB

JAMES D. ASHER                                                              APPELLANT


v.                                        JUDGMENT


COOK AND SONS MINING, INC.,
EARNEST COOK & SONS MINING, INC., et al.                                    APPELLEES

                        * *   * *   * *   * *   * *   * *   * *   * *

       Consistent with the Memorandum Opinion and Order entered today,

       IT IS ORDERED AND ADJUDGED as follows:

       (1)    The Bankruptcy Court’s Order (Doc. # 1-1), is AFFIRMED;

       (2)    The Appeal (Doc. # 1) is DISMISSED WITH PREJUDICE;

       (3)    The action is DISMISSED and STRICKEN from the Court’s active docket;

and

       (4)    This is a final and appealable order and no just cause for delay exists.

       This 30th day of June, 2021.




M:\DATA\ORDERS\PikeCivil\2020\20-137 Judgment.docx
